Exhibit 10.1






TRAVELCENTERS OF AMERICA LLC
 
Summary of Director Compensation
 
Annual Retainer for Independent Directors:
 
$75,000
 
 
 
Share Grants for all Directors:
 
10,000 annually to be granted on the day of the first board meeting following
the Annual Meeting of Shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first board meeting attended)
 
 
 
Lead Independent Director
 
$17,500 per year
 
 
 
Chair of the Audit Committee:
 
$22,500 per year
 
 
 
Chair of the Nominating and Governance Committee:
 
$12,500 per year
 
 
 
Chair of the Compensation Committee:
 
$12,500 per year
 
 
 
Board Liaison to the Gaming Compliance Committee
 
$12,500 per year
 
 
 

 
The Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
in connection with their attending certain continuing education programs.
 









